       Case 13-15016      Doc 170    Filed 01/10/19 Entered 01/10/19 15:30:43        Desc Main
                                      Document     Page 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MASSACHUSETTS

      ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
      In re
       Binslas Anilus
                                                              Chapter 13
                                                              Case No. 13-15016 -MSH

                          Debtor
      ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
                                                Order


As the response to the trustee's Notice of Final Cure payment filed by the holder of the claim U.S.
Bank Trust N.A., as Trustee of the Bungalow Series F Trust, indicates outstanding post-petition
arrearages, and as the Debtor filed no motion pursuant to FRBP 3002.1(h) or any other pleading
seeking relief, the court finds that the Debtor is not current with the mortgage with U.S. Bank Trust
N.A., as Trustee of the Bungalow Series F Trust.




                                                        By the Court,



                                                        _____________________________
                                                         Melvin S. Hoffman
                                                        United States Bankruptcy Judge
      Dated: January 10, 2019
